Citation Nr: 0729521	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for lumbar discogenic disease, L4-L5, with radiculopathy.

2.  Entitlement to an initial rating higher than 10 percent 
for left ankle disorder.

3.  Entitlement to an initial compensable rating for right 
lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Elie Harpern and Associates


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from September 1970 to April 
1974.  Thereafter, he was member of the Air National Guard 
where he had periods of Active Duty For Training and Inactive 
Duty For Training.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That decision granted service 
connection for lumbar discogenic disease, L4-L5, with 
radiculopathy, with an initial 20 percent rating; left ankle 
sprain with an initial 10 percent rating; and, lumbar 
radiculopathy to the right lower extremity, with a 0 percent 
(e.g., noncompensable) rating, all with an effective date of 
April 2000, the date the veteran's claim was received.

The veteran indicated on his May 2004 substantive appeal (VA 
Form 9) that he desired a Travel Board Hearing.  In a June 
2004 letter, through his representative, he withdrew his 
request for a hearing.  See 38 C.F.R. § 20.702 (2006).

In July 2006, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The RO substantially completed the 
additional development directed and returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's low back disability, during flare-ups, 
manifests with mild to moderate spasm of the paraspinous 
muscle, moderate limitation of motion (LOM) with pain on 
range of motion (ROM), and decreased sensation of the right 
lower extremity.  No other neurologic symptom was manifested.  
Currently, the veteran's low back is asymptomatic.

3.  The veteran's left ankle disorder, during flare-ups, 
manifests with some swelling and moderate LOM.  Currently, 
the left ankle is asymptomatic and the sprain resolved.


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial rating in 
excess of 20 percent for lumbar discogenic disease, L4-L5, 
with lumbar radiculopathy of the right lower extremity.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59 (2006); § 4.71a, Diagnostic Code (DC) 
5292, 5293, 5295 (2001); § 4.71a, DC 5293 (September 26, 
2002); § 4.71a, DC 5237 (2006).

2.  The requirements are not met for an initial rating in 
excess of 10 percent for a left ankle disorder.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5271 (2006).

3.  The requirements are not met for an initial compensable 
rating for right lumbar radiculopathy.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.3, 4.124a, DC 8522 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  Although the veteran's claims were received prior to 
the enactment of the VCAA, the Act is applicable to his 
claims, as they were pending before VA and not final on the 
effective date of the Act.  See 66 Fed. Reg. 45,629 (August 
29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 
2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006); and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In this case, an April 2002 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his initial, underlying claims for service 
connection, as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that was relevant to his claims.  
While that letter did not include the "fourth element," 
advice to the veteran to provide any information in his 
possession related to his claim, see 38 C.F.R. § 3.159(b)(1), 
the omission was not prejudicial in any way to him, as all of 
his claims for service connection were granted.  The only 
issues currently before the Board involve the downstream 
issue of the initial rating of his disabilities.

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as here, a claim has been proven, the 
purpose of section 5103(a) notice has been satisfied and 
notice under its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  When, as here, this did 
not occur until after the VCAA's enactment, the veteran is 
entitled to pre-decisional notice on all elements of his 
underlying claim - including in this particular instance as 
it relates to the downstream disability rating and effective 
date elements.  Moreover, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) (2006) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the claimant.  Id.  The Board notes that 
neither the veteran nor his representative has cited or 
asserted any error related to any VCAA notice provided by VA.
 
As noted above, in July 2006, the Board remanded the case 
specifically for the purposes of providing the veteran a 
content-compliant VCAA notice related to the downstream issue 
of his initial ratings.  A January 2007 RO letter informed 
him how downstream disability ratings are assigned and the 
type evidence impacting that determination.  The letter did 
not address how effective dates are determined, but the Board 
finds that omission is completely inconsequential and, 
therefore, non-prejudicial, as all of the veteran's initial 
ratings were effective the date his claims were received, the 
earliest date allowable by law.  See 38 C.F.R. § 3.400 
(2006).  Thus, the January 2007 letter substantially complied 
with the Board's remand, which precludes the necessity for 
another remand, see Stegall v. West, 11 Vet. App. 268 (1998), 
which would not benefit the veteran in any way whatsoever.

Moreover, the May 2007 SSOC reflects the RO's readjudication 
of the claims after providing the January 2007 notice, as 
well as addressing disability ratings and effective dates 
within.  Thus, all notice requirements were met, and the 
timing-of-notice error completely cured.  
38 U.S.C.A. § 5103(a), 5104, 7105; see Prickett, 20 Vet. App. 
at 376; Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, records of the private care provider the 
veteran identified, and his VA outpatient treatment records 
from the facilities identified by him.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to him.  Thus, any such error is harmless and does not 
prohibit consideration of his appeal on the merits at this 
juncture.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's low back and left ankle disorders.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. at 126.

Analysis
Low Back

The spine rating criteria were changed twice after the 
veteran's claims were received.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran may be entitled to 
resolution of his claim under the criteria that are to his 
advantage.  The old rating criteria may be applied throughout 
the period of the appeal, if they are more favorable to the 
veteran.  New rating criteria, however, may be applied only 
from the effective date of the change forward, unless the 
regulatory change specifically permits retroactive 
application.  38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 
7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000).

The RO informed the veteran of all of the applicable rating 
criteria in either the SOC or a SSOC and considered his low 
back disorder under all of the criteria.  Thus, the Board 
also may review his claim under all of the criteria.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The September 2002 rating decision was issued approximately 
one week prior to the effective date of the first change to 
the rating criteria-September 23, 2002.  The change-in 
actuality however, had only minimal impact on the veteran's 
claim, as it only addressed intervertebral disc syndrome 
(IVDS).  The September 2002 rating decision evaluated the 
veteran's back on the basis of LOM and assigned the 20 
percent rating.  The Board finds the veteran's low back 
disorder more nearly approximates a 20 percent rating, and 
that a higher rating has not been met or approximated.  
38 C.F.R. § 4.7 (2006).
Under the criteria in effect at the time, mild lumbar spine 
LOM warranted a 10 percent rating; moderate lumbar spine LOM, 
20 percent; and, severe lumbar spine LOM, 40 percent.  
38 C.F.R. § 4.71a, DC 5292 (2002).
At the August 2002 fee-basis examination, the veteran told 
the examiner that he injured his back in 1990, when a metal 
pallet struck him, and he had experienced lower back pain, as 
well as radiating pain to and numbness of his right leg, ever 
since.  He also reported that frequent stooping, heavy 
lifting, and prolonged sitting or standing aggravated his 
symptoms.
The examiner observed the veteran's gait and the appearance 
of his lumbar spine to be normal.  On physical examination, 
there was tenderness over the midline spine and upper lumbar 
in the region of L2 and L3, without protrusion, swelling, 
heat, or redness.  There was mild to moderate spasm of the 
bilateral paraspinal muscles in the lumbar region.  There was 
no costovertebral angle tenderness.  Straight leg raising was 
negative on the left but positive on the right, in both the 
sitting and supine position.  ROM on forward flexion was to 
50 degrees, with pain, and extension was to 10 degrees, also 
with pain.  Lateral flexion was 0 to 15 degrees bilaterally, 
and lateral rotation was 0 to 25 degrees bilaterally.  
The examiner noted that the ROM of the veteran's lumbar spine 
was affected by pain but not fatigue, weakness, lack of 
endurance, or incoordination.  The examiner further noted 
that normal forward flexion is 0 to 95 degrees; backward 
extension, 0 to 35 degrees; lateral flexion, 0 to 40 degrees, 
and on lateral rotation, 0 to 35 degrees.
The Board finds that the findings at the 2002 examination 
show the veteran's lumbar spine functional loss due to LOM 
secondary to pain to have more nearly approximated moderate 
LOM and a 20 percent rating, rather than severe LOM and a 40 
percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59 
(2006); § 4.71a, DC 5292 (2002).  As noted, the examiner 
observed that there was no additional involvement of fatigue, 
weakness, or lack of endurance.

The Board further finds that the veteran's low back disorder 
does not meet or approximate a rating higher than 20 percent 
if rated under DC 5295 for lumbosacral strain.  Under the old 
criteria for rating a lumbosacral strain under DC 5295, 
a strain with only slight subjective symptoms warranted a 0 
percent rating; a strain with characteristic pain on motion 
warranted a 10 percent rating; a strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position warranted a 20 percent 
rating; and a severe strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
rating.  38 C.F.R. § 4.71a, DC 5295 (2002).

As is readily apparent, the veteran's low back did not 
manifest any evidence of a severe strain with listing of the 
whole spine or positive Goldthwaite's sign.  Further, in 
light of the fact that the veteran's lumbar spine ROM was 
above half of normal, it is deemed to have been moderate, 
rather than marked-which the Board deems the same as severe.  
Now the Board notes that the examiner at the 2002 examination 
made no reference to X-ray examinations of the veteran's back 
or any findings of prior examiners.

Of significance, the Board notes the July 2001 report of the 
veteran's private neurologist, Dr. Farrukh.  He noted that a 
MRI showed a mild disc bulge with facet degenerative changes 
that produced minimal bilateral subarticular recess stenosis 
at L4-L5, that might compromise the L4 and L5 nerve root.  He 
also noted that the veteran's injury may have exacerbated an 
underlying pathology of osteoarthritis and early disc 
disease.  Nonetheless, while the veteran's lumbar spine 
manifests degenerative changes, there still is the absence of 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, and any evidence of abnormal mobility on 
forced motion.

Dr. Farrukh also noted that examination of the veteran 
revealed sensory loss in what appeared to be the L4 
distribution along the anterior thigh.  The examiner at the 
2002 VA fee-basis examination also noted diminished sensation 
in the approximate dermatomes of L2 and L3 of the right leg.  
These findings indicate that there is some neurological 
involvement-albeit minimal.

DC 5293 of the prior criteria rated IVDS.  Unlike DC 5295, 
the rating criteria for IVDS address both orthopedic 
symptoms, such as arthritis and LOM, and neurological 
symptoms.  See VA O.G.C. Prec. Op. No. 36-97 (December 12, 
1997), 63 Fed. Reg. 31262 (1998).  At the time of the 2002 
rating decision, the rating criteria for IVDS provided for a 
60 percent evaluation if the symptoms are pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  
A 40 percent evaluation applies if symptoms are severe, with 
recurring attacks and intermittent relief.  A 20 percent 
rating for moderate, recurring, attacks, and 10 percent for 
mild symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).

In light of the fact that the veteran's neurological symptoms 
are shown to have been slight, the Board finds that-at most, 
his lumbar spine would have approximated moderate IVDS and a 
20 percent rating under those criteria.  38 C.F.R. § 4.7 
(2006); DC 5293 (2001).  The only pathology noted the 2002 
examination was diminished sensation.  Lower extremities 
reflexes were equal and symmetrical at 2+.  Motor function 
was 4.5/5 on the right lower extremity, and there was no 
muscle atrophy.  Thus, the preponderance of the medical 
evidence is against a higher rating having been met or 
approximated under the prior criteria of DC 5293.  Id.

The initial change of the rating criteria was effective 
September 23, 2002, and only affected the rating criteria for 
IVDS.  See 67 Fed. Reg. 54345, 54349 (August 22, 2002).  
Under those criteria, IVDS is rated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(September 23, 2002).  An incapacitating episode is defined 
as a period of acute signs and symptoms due to IVS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

There is no evidence of the veteran having experienced any 
incapacitating episodes as defined by the criteria.  Further, 
it is readily apparent that the veteran would not have fared 
better under these criteria, as his neurological symptoms 
have been non-existent to mild.

The medical evidence of diminished sensation in the right 
lower extremity would have been considered under the rating 
criteria for peripheral nerves.  The RO rated the veteran's 
lumbar radiculopathy under DC 8522.  DC 8522 addresses the 
superficial peroneal nerve, which relates to eversion of the 
foot.  Under DC 8522, a zero percent evaluation may be 
assigned for mild incomplete paralysis of the 
musculocutaneous nerve.  38 C.F.R. § 4.124a (2006).  A 10 
percent evaluation requires moderate incomplete paralysis.  
Id.  A 20 percent evaluation requires severe incomplete 
paralysis.  Id.  A 30 percent rating requires complete 
paralysis with eversion of the foot weakened.  Id.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding DC 8515.
As the only finding on examination was diminished sensation 
of the right lower extremity, the veteran's neurological 
symptom is mild at most.  Thus, the veteran's low back 
disorder would not meet or approximate a rating higher than 
20 percent if rated on the chronic orthopedic and 
neurological symptomatology.  38 C.F.R. § 4.7, 4.40, 4.45, 
4.59, 4.124a, DC 8522 (2006); § 4.71a, DC 5293 (September 23, 
2002).
The medical evidence does not show the veteran's low back 
disorder to have manifested more severe symptoms at any time 
during the appeal period.  In fact, it shows his symptoms to 
have stabilized, if not decreased in severity.  His 
outpatient VA records show a November 2003 entry to the 
effect that, while he wore a back brace, examination showed 
no abnormal curve, there was minimal paravertebral muscle 
spasms, but the muscles were not tender to palpation.  No 
joint swelling was noted, and ROM was intact.  Straight leg 
raising was negative bilaterally, and motor, sensory, and 
deep tendon reflexes were equal and symmetrical bilaterally.  
Another fee-basis examination was conducted in June 2005.  
The veteran told the examiner that his pain was located in 
the low back, and was intermittent during the day, with 
occasional episodes lasting up to two hours.  It radiated 
down into the right leg, with a burning sensation, tingling, 
and numbness.  He assessed his pain on a scale of 1 to 10 as 
7/10, and he was able to function without medication.  He 
also described muscular back spasms, and that he avoided 
heavy lifting, and he had not lost any time from work due to 
the disorder.  No bed rest had been recommended and his gait 
was normal.
Physical examination revealed no evidence of muscle spasm or 
tenderness.  Although straight leg raising was positive on 
the right, the examiner noted no radiating pain on movement.  
Examination on ROM revealed normal motion in all spheres, 
with pain.  Also noted by the examiner was contributing 
factors of fatigue and lack of endurance, but there was no 
additional LOM due to pain.  Reflexes of the lower 
extremities were normal at 2+.  The examiner noted that there 
was no evidence of a sensory deficit or motor weakness.  Also 
noted was the absence of any ankylosis.
The diagnosis was disc disease, lumbar spine, and 
radiculopathy, right lower extremity, both no change.  The 
examiner observed that the veteran currently worked full time 
at his usual and customary job, and that his condition did 
not affect his ability to perform his usual occupation or 
activities of daily living.
The findings at the 2005 examination show the veteran is not 
entitled to a staged rating, as his low back disorder, 
including the lumbar right radiculopathy, had not changed in 
severity since the initial rating.  Thus, the Board finds 
that the veteran's low back more nearly approximates a 20 
percent rating, and his right lumbar radiculopathy more 
nearly approximates a noncompensable rating.  38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59 (2006); § 4.71a, DCs 5292, 
5293, 5295 (2001); § 4.71a, DC 5293 (September 23, 2002).

The current spine rating criteria went into effect September 
26, 2003, and they rate IVDS the same as the September 23, 
2002, criteria.  In addition to providing specific values for 
ROM of the cervical and thoracolumbar (thoracic and lumbar) 
spine, the revised criteria also redesignated the diagnostic 
codes.  See 38 C.F.R. § 4.71a, Plate V; DCs 5235-5243 (2006).

Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
lumbosacral strain under Diagnostic Code 5237.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For forward flexion 
of the thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2006).
As of the 2005 examination, the findings show the veteran's 
low back disorder to have exceeded the criteria for even a 10 
percent rating under the current criteria, as his ROM was 
normal in all spheres.  So obviously, his forward flexion 
exceeded 85 degrees, and his combined ROM exceeded 235 
degrees.  Thus, the veteran fares better under the prior 
criteria, and the Board has applied those criteria throughout 
the entire appeal period.


Left Ankle

During an August 2002 VA examination, the veteran told the 
examiner that his left ankle was painful during cold weather 
and sometimes painful when he walked.  Examination revealed 
the left ankle to manifest mild swelling with some heat.  
There was no redness, effusion, drainage, or abnormal 
movement.  Examination on ROM revealed dorsiflexion of 0 to 
15 degrees, and plantar flexion of 0 to 40 degrees.  The 
examiner noted that the veteran's ROM was affected by pain 
but no fatigue, weakness, lack of endurance, or 
incoordination.  All pulses were normal at 2+.  The examiner 
also noted callosities moreso on the right heel than the 
left.  The veteran did not use any assistive devices for 
ambulation, and his gait and posture were normal.

Moderate LOM of the ankle is rated at 10 percent, and marked 
LOM, 20 percent.  38 C.F.R. § 4.71a, DC 5271 (2006).  Normal 
ROM for the ankle is 0 to 20 degrees for dorsiflexion and 0 
to 45 degrees for plantar flexion.  See 38 C.F.R. § 4.71a, 
Plate II (2006).

The ROM of the veteran's left ankle was only 5 degrees less 
than normal in both spheres, and the examiner noted no 
evidence of pain which began at a specific point in the 
range.  Given the near-normal ROM, the Board finds that 10 
percent adequately compensates the veteran for his functional 
loss due to pain, especially in light of the absence of any 
impact of fatigue or weakness.  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, DC 5271 (2006).  At the 2005 examination, the 
left ankle manifested no abnormalities or fixed position.  X-
ray showed a normal left ankle.  ROM was normal in all 
spheres, and the examiner noted that there was no evidence of 
a DeLuca issue.  The examiner's diagnosis was left ankle 
sprain, resolved.

In light of the above findings, the preponderance of the 
evidence is against a staged rating, as a rating higher than 
10 percent has not been met or approximated during the appeal 
period.  The examiner specifically noted the absence of any 
symptomatology of the subastragalar or tarsal joint or 
malunion of the Os calcis or astragalus.  See DCs 5270, 5272, 
5273 (2006).


Right Lumbar Radiculopathy

The Board discussed this disorder as part of the veteran's 
low back disorder.

Since, for the reasons and bases discussed above, the 
preponderance of the evidence is against the claims for 
higher initial ratings, there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Extraschedular Consideration

The veteran also is not shown to warrant consideration for 
extra-schedular ratings for the service-connected 
disabilities at issue under the provisions of 38 C.F.R. § 
3.321(b)(1).  He has not been frequently hospitalized on 
account of them.  The disabilities also have not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned ratings, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply are not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an initial rating higher than 20 percent for 
lumbar discogenic disease, L4-L5, with radiculopathy is 
denied.

Entitlement to an initial rating higher than 10 percent for 
left ankle disorder is denied.

Entitlement to an initial compensable rating for right lumbar 
radiculopathy is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


